Citation Nr: 0508239	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  
	
2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from June 1964 to March 
1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the claims of entitlement to service connection 
for hypertension and a cervical spine disorder.  The 
appellant disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The appellant has hypertension that is related to his 
active naval service.  

2.  The appellant has a cervical spine disorder that is 
related to his active naval service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  A cervical spine disorder was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant alleges he has hypertension and a cervical 
spine disorder related to his nearly 31 years on active naval 
service.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - including hypertension and arthritis - that becomes 
manifest to a degree of 10 percent or more within one year 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

With respect the claim of hypertension, VA cardiovascular 
examination in November 2003 revealed diagnoses of 
hypertension well controlled on medication and 
atherosclerotic coronary artery disease with angina stable at 
present.  This, as well as a number of post-service private 
medical records, confirms the current status of hypertension.  
The question is whether this post-service hypertension is 
related to the appellant's service ending in 1995.  The 
service medical records revealed no treatment for or 
diagnoses of hypertension, and the separation examination 
indicated no diagnosis of hypertension or identification of 
hypertension as a risk factor for the heart disease noted on 
that examination.  Nonetheless, the service clinical record 
entries in November 1984, October 1985, May 1988, June and 
August 1990, and May 1991 included elevated blood pressure 
measurements.  Of particular interest, though, is the opinion 
expressed in the November 2003 examination report, which 
indicated that the heart disease (which the RO has already 
connected to service) was more likely than not secondary to 
hypertension and that the heart disease more likely than not 
started in service.  Logically, if the heart disease started 
in service and was preceded by hypertension, then 
hypertension must have started in service as well.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the evidence supports service 
connection for hypertension.  

As for the claim of service connection for a cervical spine 
disorder, the appellant asserted his current cervical spine 
arthritis is related to his injuries in a 1965 motor vehicle 
accident.  The medical evidence establishes that the 
appellant has a cervical spine disorder; the VA examination 
in November 2003 included x-ray evidence of extensive 
degenerative disease in the cervical spine, most 
significantly at C5-6 and C6-7.  The service medical records 
are silent as to any specific findings regarding the cervical 
spine, though a November 1965 entry noted the accident, the 
appellant's complaints of cervical pain, and findings of 
limited motion of the cervical spine.  As for the etiology of 
the current findings, the November 2003 examination reported 
that the extensive degenerative disease of the cervical spine 
was less likely than not related to the accident and more 
likely related to a degenerative process.  Moreover, the 
examiner opined that as the appellant was on active duty for 
more than 30 years, the degenerative disease was more likely 
than not related to this overall service.  While this medical 
opinion does not connect the current cervical spine disorder 
to a specific injury or disease in service, it does link it 
to the appellant's overall service.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the evidence supports the claim of entitlement to 
service connection for a cervical spine disorder.  

In adjudicating this claim, the Board has considered whether 
the appellant has been notified of the information and 
evidence necessary to substantiate the claims and whether all 
evidence identified as pertinent to the claims have been 
obtained.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004) (regulations implementing the VCAA).  Given the 
favorable outcome of the claims, any defect or deficiency in 
VA's actions in fulfillment of these obligations is 
inherently harmless to the appellant's claims.  


ORDER

Service connection for hypertension is granted.  

Service connection for a cervical spine disorder is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


